Citation Nr: 9920396	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 
60 percent for low back disability.


















INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  Following 
the requested development, the RO in March 1999 granted a 
total compensation rating based on unemployability, effective 
from April 8, 1993.  The 60 percent evaluation for service-
connected low back disability was, however, continued.  The 
latter issue is now before the Board for final appellate 
consideration.  

The Board notes that the veteran failed to report for a 
hearing before the Board scheduled for March 24, 1997, in 
Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service-connected low back disability is productive of 
pronounced intervertebral disc syndrome, but complete bony 
fixation of the spine is not demonstrated.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
60 percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 5286, 5293 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Factual Background

The veteran's entrance examination was negative for 
complaints or findings of low back disability.  However, the 
veteran was seen at a dispensary on a number of occasions 
during service for complaints of low back pain that was 
intermittent and usually relieved with Darvon.  He did not 
relate a history of low back injury.  X-ray studies were in 
conflict, with the most recent X-rays interpreted as 
visualizing partial sacralization of the L5 and sclerosis of 
the sacroiliac joints.  The veteran was evaluated in the 
orthopedic clinic on a number of occasions because of 
continuing complaints of low back pain.  By September 1968, 
he was diagnosed in the orthopedic clinic with chronic low 
back pain syndrome and was placed on a permanent L3 profile 
for chronic low back pain.  When examined for separation the 
same month, it was noted that he had low back pain and had 
been given an L3 profile.  

The findings on VA examination in March 1969 were consistent 
with those shown in service.  X-rays of the lumbar spine were 
consistent with X-rays in service finding partial 
sacralization of the fifth lumbar vertebral segment, but 
straightening of the usual lumbar lordosis was also 
visualized.  The examination culminated in a diagnosis of 
mild lumbosacral strain associated with partial sacralization 
of L5.  A rating decision dated in May 1969 established 
service connection for mild lumbosacral strain associated 
with partial sacralization of L5 and assigned a 
noncompensable evaluation under Diagnostic Code 5295, 
effective from separation.  

A rating decision dated in July 1970 assigned a 20 percent 
evaluation under Diagnostic Code 5293 for residuals of low 
back strain, effective from April 1969, the date the 
veteran's was seen in a VA outpatient clinic for complaints 
that included radiation of pain down his left leg.  The 
20 percent evaluation was thereafter continued until a rating 
decision dated in April 1993 that granted a 40 percent 
evaluation for residuals of low back strain under Diagnostic 
Code 5295, effective from March 1, 1990.  The rating action 
indicated that this was considered a complete grant of the 
benefits sought on appeal.  

Following the veteran's hospitalization by VA in May 1993, 
the service-connected disability was reclassified as 
residuals of low back strain with degenerative disc disease 
with osteophyte formation and impingement on the left lumbar 
four nerve root.  In a rating decision dated in September 
1993, a 60 percent evaluation was assigned under Diagnostic 
Codes 5010 and 5293, effective from April 8, 1993, the date 
of a VA evaluation for complaints of low back pain with 
radiation down the left lower extremity.  

In a statement received in December 1993, the veteran 
disagreed with the effective date assigned for his increased 
evaluation and requested an effective date of January 31, 
1991, based on the fact that the claim was present at that 
date.  He also requested a total compensation rating based on 
unemployability.  However, in a rating decision dated in 
March 1994, entitlement to an earlier effective date for an 
increased evaluation for low back disability was denied, as 
was a total compensation rating.  The veteran was informed of 
these determinations in April 1994, but a notice of 
disagreement with the effective date assigned for the 
60 percent evaluation was not thereafter received.  

The veteran's notice of disagreement, received on March 10, 
1995, disagreed only with the denial of a total compensation 
rating based on unemployability and with the current 
evaluation for his back condition.  No subsequent 
disagreement with the effective date for the total 
compensation rating based on unemployability was received.  
Under the rule in Grantham v. Brown, 114 F3d. 1156, 1158 
(Fed. Cir. 1997), the issue of an effective date earlier than 
April 8, 1993, for the assignment of a 60 percent evaluation 
for low back disability is not before the Board and will not, 
therefore, be addressed.  

Analysis

The veteran is currently evaluated at the maximum schedular 
rating for intervertebral disc syndrome under Diagnostic 
Code 5293.  In order to warrant a higher schedular 
evaluation, complete bony fixation (ankylosis) of the spine 
at an unfavorable angle would need to be shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.  However, the evidence of 
record demonstrates that no such impairment is shown.  

The veteran has been examined on numerous occasions since 
April 1993, and although X-rays have consistently shown 
osteoarthritis of the lumbosacral spine and lumbarization of 
the first sacral vertebra, with marked narrowing of the L5-S1 
disc space, lumbar spine motion has only recently been 
significantly affected.  On VA orthopedic examination in 
February 1994, the range of motion of the spine was 
completely normal, and there was no fixed deformity other 
than mild to moderate scoliosis of the lumbar spine.  

On VA orthopedic examination in June 1995, mild scoliosis was 
noted.  The veteran had forward flexion to 35 degrees with 
back pain, and very little further flexion because of severe 
pain.  He had backward extension to 20 degrees, which was 
painful.  He had left lateral bending to 20 degrees, which 
was painful, and he had right lateral bending to 15 degrees.  
He had rotation to 35 degrees, bilaterally, with moderate 
pain.  X-rays of the lumbar spine showed no significant 
change since the last films taken.  Moderate osteoarthritic 
changes were noted, and narrowed intervertebral disc space 
between the 4th and 5th lumbar vertebrae associated with an 
air vacuum phenomenon was visualized.  There was narrowing of 
the disc space between the 5th lumbar and 1st sacral 
vertebrae.  There was also partial sacralization of the 
transverse process, bilaterally, of the fifth lumbar 
vertebra.  The diagnosis was chronic low back strain with 
evidence of degenerative disc disease and degenerative joint 
disease, and evidence consistent with bulging or herniated 
nucleus pulposus.  

On VA orthopedic examination in December 1997, the veteran 
complained of pain at the bottom of his spine, leg and foot 
on the left side.  He also complained of weakness of the left 
leg, an inability to step up on stairs, and frequent 
stiffness in the back, especially when standing for a long 
period of time.  He said that he had to change positions 
frequently and had fatigability of the left leg all the time.  
He lacked endurance and could not walk very far.  
Conservative treatment had been used for many years, and 
surgical intervention had not been pursued.  He also stated 
that, during periods of flare-up of back pain, he could 
hardly walk and that he used crutches when flare-ups 
occurred.  The pain was very severe, especially during flare-
ups.  Precipitating factors included long walking, climbing 
stairs, stepping down in cold weather, and alleviating 
factors included use of nonsteroidal anti-inflammatory 
medication that acted like a pacifier only.  During flare-
ups, the veteran could not bend down and was hardly able to 
walk.  He used a walking cane all the time.  The range of 
motion of the lumbar spine was described as very poor during 
flare-ups.  A CT scan of the lumbar region showed mild 
annular bulging at L2-3, and mild to moderate annular bulging 
at L3-4, with disc herniation.  Degenerative changes were 
visualized at L4-5 and L5-S1 with moderate annular bulging 
noted at L4-5.  

The veteran underwent a VA orthopedic examination in June 
1998.  His complaints of pain, weakness, stiffness, 
fatigability, and lack of endurance, while referable to the 
low back, were also diffuse and referable to other anatomical 
locations.  His lower back pain was mostly over the midline 
of the lower lumbar spine with radiation into the left 
posterior thigh and then proceeding anteriorly into the left 
posterolateral thigh, leg and into the lateral aspect of the 
foot, both on the dorsum and the sole.  There was a 
dysarthric sensation in the lateral aspect of the foot 
corresponding with this location of the pain.   His pain 
increased by a variety of activities of daily living.  For 
example, riding in a car would dramatically increase his 
discomfort.  The veteran had great difficulty negotiating 
stairs, particularly during descent when he had a feeling of 
instability.  It was reported that his lower back problem had 
been treated in a variety of manners, including physical 
therapy and use of a TENS unit, which produced some mild 
relief.  The veteran also used a back brace despite marked 
obesity.  The brace was somewhat effective in relieving his 
discomfort.  The veteran denied, however, any bowel and 
bladder symptoms, nor was there any history of disturbance in 
this axis.  His pain was predominantly in the back rather 
than the leg.  He had been treated with only a few 
medications for his back problem, and this had not been the 
mainstay of his management.  

The examiner in June 1998 stated that the examination was 
striking for marked obesity.  The veteran stood with no 
evidence of leg-length discrepancy.  His range of motion of 
the spine was, however, profoundly limited.  Forward flexion 
was to about 10 degrees; extension was to about 5 degrees; 
and lateral bending was less than 5 degrees in either 
direction.  He had sustained paravertebral spasms to the left 
and right with lateral bending.  His lateral rotation was to 
about 10 degrees, bilaterally.  Forward flexion and backward 
extension produced marked exacerbation of the veteran's lower 
back discomfort.  He was, however, able to stand on his 
tiptoes and heels but was unable to ambulate in any of these 
postures.  In a seated position, his reflexes were 1+ at the 
knee and ankle, and there was no asymmetry.  He had no 
Babinski or clonus.  Manual motor testing was striking for 
the presence of "breaking," particularly on the left lower 
extremity.  The examiner remarked that this was at least 
suggestive of the veteran's attempt to embellish the degree 
of his discomfort by exaggerating the degree of paresthesia.  
Manual motor testing showed no focal paresthesia of the 
extensor hallucis longus, although there was "breaking" on 
the left side.  Otherwise, his muscle strength was only 
mildly diminished in the lower extremities, measuring either 
4/5 or 5/5 in the muscles tested.  No atrophy was visible.  
Straight leg raising in a seated position was abnormal for 
lower back pain that required the veteran to go into 
extension.  He had radiation of pain into his left lower 
extremity when performing the ipsilateral straight leg raise 
in the seated position.  With the veteran in the supine 
position, "log-rolling" of the hips revealed full range of 
motion without discomfort.  However, with the hip flexed, 
internal rotation and, to a lesser extent, external rotation 
on the left side produced lower back discomfort.  The 
popliteal angles were approximately 30 degrees on both sides.  
Straight leg raising in the seated position revealed a 
negative contralateral straight leg raise.  The ipsilateral 
straight leg raise was positive at 30 degrees, but the 
Lasegue's sign was unremarkable.  Straight leg raising at 
30 degrees was positive for low back pain with radiation into 
the left lower extremity.  Palpation of the lumbosacral spine 
revealed tenderness over the palpated lumbar spinous 
processes, as well as the posterosuperior iliac spine on the 
left side.  X-rays of the lumbosacral spine were interpreted 
as revealing marked attraction osteophytosis from L2-3 
distally.  There was profound collapse of the L4-5 and L5-
S1 lumbar discs.  There was extensive lumber spondylosis with 
narrowed foramina.  There was no instability demonstrated on 
the flexion-extension lateral views.  On the anteroposterior 
view, the veteran had degenerative scoliosis of the 
lumbosacral spine with marked collapse at the L4-5 and L5-S1, 
and nonmarginal osteophytes at the L3-4.  The diagnoses 
included extensive lumbar spondylosis with degenerative 
scoliosis, foraminal stenosis, and symptoms suggestive of 
encroachment of nerve roots at L5-S1 on the left.  The major 
portion of the veteran's lower back problem was mechanical 
low back pain, but there was a significant component of 
radiculopathy.  

The examiner commented that the physical examination was 
marred by the presence of "breaking."  The examiner said 
that "breaking" is a supratentorial component that patients 
add to the examination to embellish the problem they are 
experiencing.  "Breaking" in this instance does not 
discount the veteran's complaints.  Rather, it suggests an 
element of intentional enhancement of symptoms so as to 
underscore the severity of his complaints.  The examiner 
added that there was no doubt that the veteran had extensive 
lumbar spondylosis with collapse at L4-5 and L5-S1, foraminal 
stenosis and secondary nerve root irritation, particularly on 
the left.  However, the examiner noted that his problem was 
exacerbated by morbid obesity and by a history of tobacco 
use, which was discontinued about a decade previously.  The 
veteran's lumbar spondylosis was felt to be so extensive as 
to limit the mobility of the spine to a considerable extent.  
Indeed, the examiner stated, were it not for the veteran's 
co-morbid medical conditions, he might well be a candidate 
for a laminectomy, foraminotomy, and lumbosacral fusion from 
L4 to S1.  However, his medical conditions and size precluded 
such surgery.  The examiner noted that the veteran had been 
apprised of the risk of surgery and had wisely declined 
surgery.  

It is undisputed that the veteran has pronounced 
intervertebral disc syndrome with severe limitation of motion 
of the lumbar spine.  However, it is not shown that he has 
complete bony fixation of the spine necessary for a total 
schedular evaluation under Diagnostic Code 5286.  Unfavorable 
ankylosis of the lumbar spine warrants only a 50 percent 
rating under Diagnostic Code 5289.  Although the service-
connected low back disorder could be rated by recourse to 
more than one diagnostic code, the rule against pyramiding 
precludes the use of multiple diagnostic codes in order to 
inflate artificially the service-connected evaluation.  38 
C.F.R. § 4.14 (1998).  The diagnostic code is applied that 
best reflects the overall disability picture shown for the 
specific anatomical part involved.  The service-connected 
evaluation is assigned that most accurately reflects the 
degree of functional impairment shown by the evidence of 
record.  The Board is of the opinion that the 60 percent 
evaluation assigned under Diagnostic Code 5293 accurately 
reflects the actual degree of functional impairment 
demonstrated in this case.  38 C.F.R. §§ 4.10, 4.40 (1998).  
This is especially so in light of recent examination findings 
suggestive of an enhancement of symptoms.  In the Board's 
view, the rating currently assigned coordinates with the 
degree of functional impairment demonstrated.  38 C.F.R. 
§ 4.21 (1998).  It follows that a schedular evaluation in 
excess of that currently assigned is not warranted.  

On examination in June 1998, the veteran reported that he 
found it particularly difficult to drive and that from 1979 
to 1989, he had worked for a company that required extensive 
truck driving.  He stated that he was forced to discontinue 
that occupation because of his back pain.  He subsequently 
tried to become employed as a truck driver in another setting 
but was forced to withdraw due to constant vibration that 
exacerbated his lower back discomfort.  

The Board has therefore considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Such an evaluation may be assigned where 
unusual or exceptional disability factors are present as a 
result of the service-connected disability.  These usually 
involve frequent hospitalizations or marked interference with 
employment.  A VA social worker in a June 1995 Social and 
Industrial Survey felt that the veteran was unemployable due 
to his back problem, and the VA orthopedic examiner in June 
1998 felt that the veteran was disabled with respect to his 
customary work duties, which included heavy lifting and 
driving.  The examiner stated that the veteran would only be 
capable of pursuing a vocation that was strictly sedentary in 
character.  The examiner added that even such a pursuit would 
result in exacerbation of his lower back pain, as sitting was 
likely to increase pressures in the lumbosacral spine.  As 
such, the veteran would require frequent change in position 
in order to remain even marginally functional.  

Although his service-connected low back disability is his 
predominantly impairing disability, he is also being treated 
for service-connected residuals of a tympanoplasty for 
chronic right otitis media, and is service-connected for 
tinnitus and right ear hearing loss.  The Board, however, is 
of the opinion that the veteran's service-connected low back 
disability does not warrant extraschedular consideration by 
itself because, as the overwhelmingly impairing service-
connected disability, marked interference with employment is 
essentially contemplated in the total compensation rating 
based on unemployability currently assigned.  The award of an 
extraschedular rating solely for the service-connected low 
back disability would, in this instance, be a form of 
pyramiding that is precluded by regulation.  As indicated, 
the total compensation rating was made effective the same 
date as the 60 percent evaluation for service-connected low 
back disability.  Based on these considerations, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the VA Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for service-connected low back 
disability is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


